         Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 ESW HOLDINGS, INC.,                             §
                                                 §
      Plaintiff / Counterclaim-defendant,        §
                                                 §     CIVIL ACTION NO.: 6:19-CV-44-ADA
 v.                                              §
                                                 §     JURY TRIAL DEMANDED
 ROKU, INC.,                                     §
                                                 §     PATENT CASE
      Defendant / Counterclaim-plaintiff.        §
                                                 §


              [PROPOSED] AMENDED JOINT FINAL PRETRIAL ORDER
        Pursuant to the Court’s Eighth Amended Order Governing Proceedings (Dkt. 69), Rule 16

of the Federal Rules of Civil Procedure, Local Rule CV16-(e), and the Court’s Standing Order on

Pre-Trial Procedures and Requirements in Civil Cases, Plaintiff ESW Holdings, Inc. (“ESW”) and

Defendant Roku, Inc. (“Roku”) (each individually a “Party,” and collectively the “Parties”) submit

this Proposed Amended Joint Final Pretrial Order.

        The Parties may file one or more additional amended proposed final pretrial orders

depending on advancement or elimination of issues prior to trial, including in view of any pre-trial

rulings from the Court.

I.      APPEARANCE OF COUNSEL

        A.     Counsel for ESW

        ESW is represented by the following counsel:

        Conor Civins
        conor.civins@bracewell.com
        Michael Chibib
        michael.chibib@bracewell.com
        Matthew Gates


                                                -1-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 2 of 36



matt.gates@bracewell.com
BRACEWELL LLP
111 Congress Ave., Suite 2300
Austin, Texas 78701

Jared Schuettenhelm
jared.schuettenhelm@bracewell.com
BRACEWELL LLP
701 Fifth Ave., Suite 6200
Seattle, Washington 98104

Scott Cole
scottcole@quinnemanuel.com
QUINN EM ANUEL URQUHART & SULLIVAN, LLP
201 West 5th Street, 11th Floor
Austin, Texas 78701

ESW may add additional counsel as trial nears.


B.     Counsel for Roku

Roku is represented by the following counsel:

Wasif H. Qureshi
wqureshi@jw.com
Leisa Talbert Peschel
lpeschel@jw.com
Chris Cravey
ccravey@jw.com
Harris Huguenard
hhuguenard@jw.com
Jackson Walker LLP
1401 McKinney, Suite 1900
Houston, Texas 77010
Telephone: (713) 752-4521

Blake T. Dietrich
bdietrich@jw.com
Jackson Walker LLP
2323 Ross Ave., Suite 600
Dallas, Texas 75201
Telephone: (214) 953-6000


                                       -2-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 3 of 36




       David N. Deaconson
       deaconson@pakislaw.com
       Pakis, Giotes, Page & Burleson, P.C.
       P.O. Box 58
       Waco, Texas 76703
       Telephone: (254) 297-7300

       Roku may add additional counsel as trial nears.


II.    STATEMENT OF THE CASE

       A.       ESW’s Position

       ESW alleges that Roku has directly infringed U.S. Patent Nos. 7,260,782 (“the ’782

Patent”) and 7,430,718 (“the ’718 Patent”) (collectively, “the Asserted Patents”) either literally

and/or under the doctrine of equivalents. ESW asserts the following patent claims in this action

(collectively, the “Asserted Claims”):

            •   ’782 Patent: claims 1-2; and

            •   ’718 Patent: claim 4.

        ESW contends that the following instrumentalities infringe one or more of the Asserted

Claims (collectively, “the Accused Instrumentalities”):

            •   The Roku Advanced Layout Editor (“RALE”) and the Eclipse IDE with Roku

                Plugin for Eclipse;

            •   A system comprising the Roku Development Environment—Direct Server and a

                Roku Server (“Direct Publisher”)

            •   The Roku Developer Environment—Ad Framework (which may also be called

                “RDE-Ad”); and

            •   The Roku Developer Environment—Up Next (which may also be called “RDE-

                UpNext”)


                                                -3-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 4 of 36



       ESW seeks damages that are adequate to compensate it for Roku’s infringement, but in no

event less than a reasonable royalty pursuant to 35 U.S.C. § 284. In particular, ESW asserts that

it is entitled to at least the following damages:

             •   A running royalty for the ’718 Patent in the form of a 15% royalty rate applied to

                 an apportioned royalty base; and

             •   A running royalty for the ’782 Patent in the form of a 3% royalty rate applied to an

                 apportioned royalty base.

       ESW also seeks pre-judgment interest from the date of infringement to the date of judgment

pursuant to 35 U.S.C. § 284, post-judgment interest and costs pursuant to 35 U.S.C. § 284, and

any supplemental damages as appropriate. In addition, ESW seeks enhanced damages for willful

infringement pursuant to 35 U.S.C. § 284.

       In response to ESW’s allegations, Roku has filed counterclaims alleging that it “does not

infringe (directly, indirectly, or in any other manner) any valid and enforceable claim” of any of

the Asserted Patents, and that “a declaration of non-infringement is necessary and appropriate” to

prevent any continuing allegation of infringement. Roku has also filed counterclaims alleging that

each of the Asserted Claims are invalid. ESW denies these allegations, denies that Roku is entitled

to any requested relief, and contends that Roku’s counterclaims should be dismissed with

prejudice.

       Roku has asserted the following affirmative defenses:

             •   Non-infringement of the Asserted Claims;

             •   Invalidity of the Asserted Claims;

             •   Prosecution history estoppel;

             •   Ensnarement;



                                                    -4-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 5 of 36




            •   Marking and damages limitations; and

            •   No injunctive relief.

       B.       Roku’s Position

       This is a patent infringement lawsuit. ESW alleges that Roku directly infringes 3 claims

of the two Asserted Patents. 1 For these claims, ESW does not sufficiently or properly allege direct

infringement, particularly not in any way that can be presented to the jury.

                1.     Direct Infringement Allegations

       Specifically, ESW alleges that Roku directly infringes U.S. Patent Nos. 7,260,782 (“the

’782 Patent”) and 7,430,718 (“the ’718 Patent”). According to ESW, the Asserted Claims are

infringed by the following accused technologies (collectively “the Accused Instrumentalities”):

               ’782 Patent, claims 1 and 2 – use of a system comprising “Roku Developer

                Environment – Ad Framework (“RDE-Ad”)”;

               ’782 Patent, claims 1 and 2 – use of a system comprising “Roku Developer

                Environment – Up Next Feature (“RDE-UpNext”)”;

               ’718 Patent, claim 4 – “a system comprising Direct Publisher and a Roku Server

                (“Direct Publisher”)”; and




1 In the February 26, 2021 Proposed Joint Final Pretrial Order (Dkt. 126), ESW asserted for trial
32 claims from five patents: U.S. Patent No. 9,451,294 – claims 1, 8-11, and 15; U.S. Patent No.
9,420,349 – claims 7-10; U.S. Patent No. 7,260,782 – claims 1, 2, 3, 8, 9, and 12; U.S. Patent
No. 7,430,718 – claims 1-5; and U.S. Patent No. 8,682,945 – claims 1, 2, 4-6, 9-12, 15, and 16.
Since then, on March 16, 2021, ESW (i) withdrew the asserted claims of the ’294 and ’349
Patents after the Court indicated that it would grant Roku’s Motion for Summary Judgment of
No Infringement (Dkt. 87) and (ii) withdrew certain asserted claims from the ’718, ’782, and
’945 Patents. More recently, in preparation of this Proposed Amended Joint Final Pretrial Order,
ESW dropped any allegation of infringement with respect to the ’945 Patent and withdrew
additional asserted claims from the ’718 and ’782 Patents (collectively now, the “Asserted
Patents”), leaving 3 claims for trial.

                                                -5-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 6 of 36



               ’718 Patent, claim 4 – a system comprising “RALE and the Eclipse IDE with Roku

                Plugin for Eclipse (“RALE”)”.

                2.     DOE Allegations

       For specific elements of certain Asserted Claims                and for different Accused

Instrumentalities, ESW alleges that the claim element, if not literally infringed, is alternatively met

under the doctrine of equivalents. ESW only alleges that the doctrine of equivalents applies to a

subset of the claim elements in claim 1 of the ’782 Patent.

                3.     Roku’s Defenses

       Roku contends that it has not infringed the Asserted Claims, literally or under the doctrine

of equivalents (for the applicable claim elements). Roku further contends that ESW’s use of the

doctrine of equivalents is barred by the prosecution history of the Asserted Patents and because

such doctrine of equivalents allegations impermissibly broaden the applicable claims to

encompass, or “ensnare,” the prior art. Roku is entitled to findings and declaratory judgments of

non-infringement of each Asserted Claim.

       Roku further contends that the Asserted Claims are invalid in light of the prior art, both

based on anticipation and obviousness. Roku contends that the Asserted Claims are invalid as

lacking patent-eligible subject matter. Roku further contends that: claim 1 of the ’782 Patent, and

claim 2 through dependency, are invalid for indefiniteness. Roku is entitled to findings and

declaratory judgment of invalidity of each Asserted Claim.

       ESW is not entitled to an award of damages or injunctive relief. In the event that Roku is

found to infringe an Asserted Claim that is not invalid, damages, if any, are limited to a reasonable

running royalty, based on required notice, and applied up to the date of trial. Further, Roku denies

that its alleged infringement was willful and that enhanced damages is appropriate.




                                                 -6-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 7 of 36



       Roku’s stated contentions above do not mean that Roku believes ESW has put forward a

triable case on any specific issue. For example, Roku contends that ESW has not put forward any

sufficient basis for willful infringement. Further, Roku contends that ESW has failed to plead

direct infringement for the ’718 Patent.

       Roku requests its costs, expenses, and attorney fees, including those based on a finding that

this is an exceptional case under 35 U.S.C. § 285.

III.   CONTENTIONS OF THE PARTIES

       A.        ESW’s Contentions 2

            1.      ESW contends that it is the owner of all right, title, and interest in and to the

                    Asserted Patents, including      the right to sue and recover damages for

                    infringement of the Asserted Patents.

            2.      ESW contends that the Asserted Claims are valid and enforceable.

            3.      ESW contends that Roku has directly infringed, literally and/or under the

                    doctrine of equivalents, claim 4 of the ’718 Patent under 35 U.S.C. § 271(a) by

                    making, using, selling, offering for sale, and/or importing the RALE and

                    Eclipse IDE with Roku Plugin for Eclipse and Direct Publisher Accused

                    Instrumentalities.

            4.      ESW contends that Roku has directly infringed, literally and/or under the

                    doctrine of equivalents, claims 1 and 2 of the ’782 Patent under 35 U.S.C. §




2 ESW’s contentions in this case are detailed in part in its pleadings, discovery responses, expert
reports, and motions, including its Daubert motions and motion in limine. By providing these
contentions, ESW does not concede that all of these issues are appropriate for trial. In addition,
ESW does not waive any of its pending motions.


                                                 -7-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 8 of 36



                    271(a) by making, using, selling, offering for sale, and/or importing the RDE-

                    Ad and RDE-UpNext Accused Instrumentalities.

            5.      ESW contends that it has been damaged by Roku’s conduct and is entitled to

                    damages adequate to compensate for Roku’s infringement, but in no event less

                    than a reasonable royalty. In particular, ESW contends that it is entitled to a

                    running royalty for each of the Asserted Patents as described above. ESW also

                    contends that it is entitled to pre-judgment interest from the date of infringement

                    to the date of judgment pursuant to 35 U.S.C. § 284, post-judgment interest and

                    costs as fixed by the Court pursuant 35 U.S.C. § 284, and any supplemental

                    damages as appropriate.

            6.      ESW contends that Roku’s infringement is and has been willful, entitling ESW

                    to enhanced damages pursuant to 35 U.S.C. § 284.

            7.      ESW contends that Roku’s affirmative defenses and declaratory judgment

                    counterclaims are without merit. ESW further contends that any affirmative

                    defenses that have not been specifically pled by Roku in its Answer and

                    Counterclaim have been waived.

            8.      ESW contends that Roku is not entitled to any fees or costs, including attorney’s

                    fees, expert’s fees, costs, or expenses incurred in this action. ESW also asserts

                    that Roku is not entitled to an exceptional case finding pursuant to 35 U.S.C. §

                    285.

       B.        Roku’s Contentions

       By providing these contentions, Roku does not concede that all of these issues are

appropriate for trial. In particular, Roku does not waive any of its pending or future filed motions,

which if granted, would render some or all of these issues moot.

                                                  -8-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 9 of 36



       Roku’s contentions in this case are detailed in part in its pleadings, discovery responses,

expert reports, and Roku’s motions, including its motions for summary judgment, Daubert

motions, motion to strike ESW’s experts’ “erratas,” and motions in limine.

           1.     Roku contends that ESW did not plead direct infringement of the ’718 Patent

                  and that for this patents ESW has no triable case of direct infringement by Roku.

           2.     Roku contends that it has not directly, under 35 U.S.C. § 271(a), infringed the

                  Asserted Claims of the Asserted Patents, literally and/or under the doctrine of

                  equivalents (to the extent alleged by ESW), by making, using, selling, offering

                  for sale, and/or importing the Accused Instrumentalities. ESW is not asserting

                  indirect infringement and has been precluded from arguing indirect or divided

                  infringement as to any Asserted Claim. See Dkt. 150 at 1.

           3.     Roku contends that ESW cannot prove direct infringement of the ’782 Patent

                  by reason of Roku’s purported sale or distribution of software containing

                  instructions alleged by ESW to constitute a process within the meaning of 35

                  U.S.C. § 271(a).

           4.     Roku contends that it has not directly infringed claim 4 of the ’718 Patent, under

                  35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents (to

                  the extent alleged by ESW), by making, using, selling, offering for sale, and/or

                  importing the accused “system comprising Direct Publisher and a Roku Server

                  (“Direct Publisher”).”

           5.     Roku contends that it has not directly infringed claim 4 of the ’718 Patent, under

                  35 U.S.C. § 271(a), either literally and/or under the doctrine of equivalents (to

                  the extent alleged by ESW), by making, using, selling, offering for sale, and/or



                                               -9-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 10 of 36



        importing the accused “RALE and the Eclipse IDE with Roku Plugin for

        Eclipse (“RALE”).”

  6.    Roku contends that it has not directly infringed claims 1 and 2 of the ’782

        Patent, under 35 U.S.C. § 271(a), either literally and/or under the doctrine of

        equivalents (to the extent alleged by ESW), by making, using, selling, offering

        for sale, and/or importing the accused “Roku Developer Environment – Up

        Next Feature (“RDE-UpNext”).”

  7.    Roku contends that it has not directly infringed claims 1 and 2 of the ’782

        Patent, under 35 U.S.C. § 271(a), either literally and/or under the doctrine of

        equivalents (to the extent alleged by ESW), by making, using, selling, offering

        for sale, and/or importing the accused “Roku Developer Environment – Ad

        Framework (“RDE-Ad”).”

  8.    For the accused “system comprising Direct Publisher and a Roku Server

        (“Direct Publisher”),” Roku contends that it has not directly infringed claim 4

        of the ’718 Patent for at least the following reasons (reference to the Accused

        Instrumentality is based on ESW’s compilation/nomenclature/allegation):

              ESW did not sufficiently identify what it contends is the accused “Roku
               Development Environment”;
              ESW did not provide an adequate or complete mapping of claim terms,
               including:
               •   “GUI residing on a computer-readable medium”
               •   “template author component” and its four claimed “components”
               •   “layout window”
               •   “placeholder object”
               •   “display elements”
               •   “template application”


                                   -10-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 11 of 36



               •   “episodic creator component” and its four claimed “components”
               •   “episodic application”;
              ESW did not adequately address or identify the hardware components
               required by the claim;
              ESW relies on physical components not provided by Roku;
              ESW does not sufficiently identify how Roku directly infringes vis-à-
               vis the disparate technologies ESW relies upon; and
              ESW does not identify “a computer-readable medium” on which the
               claimed graphical user interface resides.
  9.    For the accused “RALE and the Eclipse IDE with Roku Plugin for Eclipse

        (“RALE”),” Roku contends that it has not directly infringed claim 4 of the ’718

        Patent for at least the following       reasons (reference to the Accused

        Instrumentality is based on ESW’s compilation/nomenclature/allegation):

              ESW did not sufficiently identify what it contends is the accused “Roku
               Development Environment”;
              ESW did not sufficiently identify what it contends is the accused “Roku
               Advanced Layout Editor”;
              ESW does not sufficiently identify how Roku directly infringes vis-à-
               vis the disparate technologies ESW relies upon;
              ESW did not provide an adequate or complete mapping of claim terms,
               including:
               •   “GUI residing on a computer-readable medium”
               •   “template author component” and its four claimed “components”
               •   “layout window”
               •   “placeholder object”
               •   “display elements”
               •   “template application”
               •   “episodic creator component” and its four claimed “components”
               •   “episode application”;




                                    -11-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 12 of 36



              ESW did not adequately address or identify the hardware components
               required by the claim;
              ESW relies on physical components not provided by Roku;
              ESW relies on components not provided by Roku, such as the Eclipse
               IDE, which are instead configured, maintained, and offered by third
               parties; and
              For its direct infringement allegations against Roku, ESW improperly
               relies on unspecified third party end users to assemble various
               components and configure an accused system on their own computers.
  10.   For the accused “Roku Developer Environment – Ad Framework (“RDE-

        Ad”),” Roku contends that it has not directly infringed claims 1 and 2 of the

        ’782 Patent for at least the following reasons (reference to the Accused

        Instrumentality is based on ESW’s compilation/nomenclature/allegation):

              ESW did not sufficiently identify what it contends is the accused “Roku
               Development Environment”;
              ESW does not sufficiently identify any instances of actual “use” of the
               claimed method;
              ESW does not sufficiently identify how Roku directly infringes vis-à-
               vis the disparate technologies ESW relies upon;
              ESW did not provide an adequate or complete mapping of claim terms,
               including:
               •   “authoring environment”

               •   “attribute editor”
               •   “program monitor”
               •   “the attribute change”
               •   “the index point”
               •   “index editor”
               •   “attribute monitor”
               •   “attribute generator”
               •   “computer system”
               •   “graphical user interface”; and

                                        -12-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 13 of 36



              ESW relies on components not provided by Roku, such as the Eclipse
               IDE, which are instead configured, maintained, and offered by third
               parties.
  11.   For the accused “Roku Developer Environment – Up Next Feature (“RDE-

        UpNext”),” Roku contends that it has not directly infringed claims 1 and 2 of

        the ’782 Patent for at least the following reasons (reference to the Accused

        Instrumentality is based on ESW’s compilation/nomenclature/allegation):

              ESW did not sufficiently identify what it contends is the accused “Roku
               Development Environment”;
              ESW does not sufficiently identify any instances of actual “use” of the
               claimed method;
              ESW does not sufficiently identify how Roku directly infringes vis-à-
               vis the disparate technologies ESW relies upon;
              ESW did not provide an adequate or complete mapping of claim terms,
               including:
               •   “authoring environment”
               •   “attribute editor”
               •   “program monitor”
               •   “index editor”
               •   “attribute monitor”
               •   “attribute generator”
               •   “computer system”
               •   “graphical user interface”
               •   “monitor”; and
              ESW relies on components not provided by Roku, such as the Eclipse
               IDE, which are instead configured, maintained, and offered by third
               parties.
  12.   Roku contends that the accused “Roku Developer Environment – Ad

        Framework (“RDE-Ad”)” does not infringe any claims of the ’782 Patent under




                                        -13-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 14 of 36



        the doctrine of equivalents. ESW relies on the doctrine of equivalents for the

        following claim elements:

        Claim 1:

              “providing an attribute editor configured to allow one of creation,
               modification, and deletion of an attribute change”
              “providing an attribute monitor configured to observe execution by the
               computer system of the underlying program and the attribute change
               correlated with the underlying program”
              “providing an attribute generator configured to store the attribute
               change and the index point such that a computer system configured to
               execute the underlying program and the attribute change initiate the
               attribute change upon the index point being reached during execution of
               the computer system”
  13.   Roku contends that the accused “Roku Developer Environment – Up Next

        Feature (“RDE-UpNext”)” does not infringe any claims of the ’782 Patent

        under the doctrine of equivalents. ESW relies on the doctrine of equivalents for

        the following elements of claim 1:

              “providing a program monitor configured to monitor an underlying
               program”
  14.   Roku contends that the doctrine of equivalents is inapplicable for each of those

        limitations, because ESW has failed to proffer a legally cognizable theory to

        support its infringement theory and because the limitations were added for

        patentability purposes and prosecution history estoppel prevents the doctrine of

        equivalents from being applied to those limitations. Further, Roku contends that

        the doctrine of equivalents is not applicable under the doctrine of ensnarement.

  15.   Roku contends that claim 4 of the ’718 Patent is invalid under 35 U.S.C. §§ 102

        and/or 103, at least based on the following prior art references:

              Rothwein


                                    -14-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 15 of 36



               •   U.S. Patent 7,594,181 (“Rothwein”), Prototyping Graphical User
                   Interfaces, filed June 27, 2002, issued Sept. 22, 2009
              Jazdzewski
               •   U.S. Patent 6,002,867 (“Jazdzewski”), Development System with
                   Methods Providing Visual Form Inheritance, filed Oct. 24, 1996,
                   issued Dec. 14, 1999
              Sluiman`
               •   U.S. Patent 6,590,589 (“Sluiman”), Automatic Generation of
                   Fastpath Applications, filed Nov. 29, 1999, issued July 8, 2003
  16.   Roku contends that the prior art can be applied to the asserted claims of the ’718

        Patent to prove anticipation and obviousness based on at least the following:

              Rothwein anticipates claim 4 of the ’718 Patent;
              Jazdzewski anticipates claim 4 of the ’718 Patent;
              Sluiman anticipates claim 4 of the ’718 Patent;
              Rothwein and any one or more of the following Jazdzewski or Sluiman
               renders obvious claim 4 of the ’718 Patent;
              Jazdzewski and any one or more of the following Rothwein or Sluiman
               renders obvious claim 4 of the ’718 Patent; and
              Sluiman and any one or more of the following Rothwein or Jazdzewski
               renders obvious claim 4 of the ’718 Patent.
  17.   Roku contends that each of the asserted claims of the ’782 Patent are invalid

        under 35 U.S.C. §§ 102 and/or 103, at least based on the following prior art

        references:

              Laughlin
               •   U.S. Patent Application Publication US 2003/0084443 A1
                   (“Laughlin”), System and Method for Creating Program
                   Enhancements for Use in an Interactive Broadcast Network, filed
                   Nov. 1, 2001, published May 1, 2003`
              Fullerton




                                     -15-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 16 of 36



               •   U.S. Patent Application Publication US 2001/0033296 A1
                   (“Fullerton”), Method and Apparatus for Delivery and Presentation
                   of Data, filed Jan. 18, 2001, published Oct. 25, 2001
              Shoff
               •   U.S. Patent 6,240,555 (“Shoff”), Interactive Entertainment System
                   for Presenting Supplemental Interactive Content Together with
                   Continuous Video Programs, filed Mar. 29, 1996, issued May 29,
                   2001.
  18.   Roku contends that the prior art can be applied to the asserted claims of the ’782

        Patent to prove anticipation and obviousness based on at least the following:

              Laughlin anticipates claims 1 and 2 of the ’782 Patent;
              Fullerton anticipates claims 1 and 2 of the ’782 Patent;
              Shoff anticipates claims 1 and 2 of the ’782 Patent;
              Laughlin and any one or more of the following Fullerton or Shoff
               renders obvious claims 1 and 2 of the ’782 Patent;
              Fullerton and any one or more of the following Laughlin or Shoff
               renders obvious claims 1 and 2 of the ’782 Patent; and
              Shoff and any one or more of the following Laughlin or Fullerton
               renders obvious claims 1 and 2 of the ’782 Patent.
  19.   Roku contends that claim 1 of the ’782 Patent (and asserted claim 2 depending

        therefrom) are invalid under 35 U.S.C. § 112 because the claim term “providin g

        a program monitor configured to monitor an underlying program” is indefinite.

  20.   Roku contends that the Asserted Claims are invalid under 35 U.S.C. § 101 as

        lacking patent-eligible subject matter.

  21.   Roku contends that ESW is not entitled to any damages whatsoever.

  22.   Roku contends that ESW is not entitled to a permanent injunction.

  23.   Roku contends that, should any of the Asserted Claims be determined not

        invalid and infringed, ESW’s damages calculations are inflated, inaccurate, and

        unsupported by the evidence. In particular, ESW has proffered a legally flawed


                                     -16-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 17 of 36



                   damages model, including        grossly inflated royalty rates, without any

                   explanation as to how the evidence, applied in connection with a Georgia-

                   Pacific analysis, supports its model. See, e.g., Dkt. 78 (Roku’s Daubert Motion

                   To Exclude Certain Opinions of ESW Damages Expert Marcus Reading).

            24.    Roku contends that, should any of the Asserted Claims be determined not

                   invalid and infringed, ESW’s damages, if any, are limited to a reasonable

                   running royalty applied up to the date of trial and that the running royalty should

                   be limited to the economic benefit, if any, that Roku purportedly receives from

                   its alleged infringement of any of the Asserted Patents.

            25.    Roku contends that ESW cannot prove that it willfully infringed any valid

                   Asserted Claim. If Roku is found to infringe any valid Asserted Claim, Roku

                   contends that ESW is not entitled to enhanced damages under 35 U.S.C. § 284.

            26.    Roku contends that this case is exceptional and that Roku is entitled to its costs,

                   expenses, and reasonable attorney fees.

            27.    Roku contends that ESW is not entitled to any supplemental damages, any

                   accounting for damages or attorneys’ fees, expenses, or costs.

IV.    STIPULATIONS AND UNCONTESTED FACTS

       The following facts are admitted, require no proof, and may be read to the jury by the Court

or either Party:

            1.     Plaintiff ESW Holdings, Inc. is a Delaware corporation with a business address

                   at 401 Congress Avenue, Suite 2650, Austin, Texas 78701.

            2.     Defendant Roku, Inc. is a Delaware corporation with a business address at 9606

                   N. Mopac Expressway, Suite 400, Austin, Texas 78759.

            3.     ESW filed Plaintiff’s Original Complaint in this action on February 8, 2019.

                                                -17-
          Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 18 of 36



              4.     ESW is the owner of all right, title and interest of the Asserted Patents.

              5.     The ’782 Patent is entitled “Method and System for Generating Flexible Time-

                     Based Control of Application Appearance and Behavior.”

              6.     The effective filing date for the ’782 Patent is July 12, 2002. 3

              7.     The ’782 Patent issued on August 21, 2007.

              8.     The ’782 Patent identifies Michael W. Wallace and Larry Alan Westerman as

                     inventors.

              9.     Claims 1 and 2 of the ’782 Patent are at issue and asserted in this case against

                     Roku.

              10.    The ’718 Patent is entitled “Configurable Interface for Template Completion.”

              11.    The effective filing date for the ’718 Patent is September 9, 2004.

              12.    The ’718 Patent issued on September 30, 2008.

              13.    The ’718 Patent identifies Aimee Gariepy-Viles as the inventor.

              14.    Claim 4 of the ’718 Patent is at issue and asserted in this case against Roku.

V.        CONTESTED ISSUES OF FACT AND LAW

          The Parties identify the following issues that remain to be litigated. To the extent any issue

of law discussed below is deemed to be an issue of fact, it is incorporated into this section. The

Parties reserve the right to identify additional factual or legal issues that may arise, including issues

raised by any further discovery undertaken in this case, the Court’s rulings on any pending

motions, or rulings made at the pretrial conference on this action.

          By providing this statement, the Parties do not concede that all of these issues are

appropriate for trial. The Parties also do not waive any of their pending motions.



3
    The effective filing date encompasses any priority claim for the Asserted Patents.

                                                  -18-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 19 of 36




A.        Infringement

     1.      ESW’s Position

             a.    Whether ESW has shown by a preponderance of the evidence that

                   RALE, Direct Publisher, RDE, RDE-Ad, and RDE-UpNext directly

                   infringe any of the Asserted Claims.

                   i.     To prove direct infringement, ESW must show that the Accused

                          Instrumentalities practice one or more of the Asserted Claims,

                          literally and/or under the doctrine of equivalents.        Direct

                          infringement may be found if Roku personally performed all

                          acts necessary to infringe.

                   ii.    To determine literal infringement, the jury must compare the

                          Accused Instrumentalities with each claim element to determine

                          whether each claim element is met.              If an Accused

                          Instrumentality includes or practices each claim element, then

                          that Accused Instrumentality infringes the claim.

                   iii.   If an Accused Instrumentality does not literally infringe an

                          Asserted Claim because a limitation is not identically present in

                          the Accused Instrumentality, then ESW must show that the

                          Accused Instrumentality infringes one or more of the Asserted

                          Claims under the doctrine of equivalents. An element or step is

                          equivalent to a claim limitation if a person having ordinary skill

                          in the field of technology of the Asserted Patent would have

                          considered the differences between them to be “insubstantial” or

                          would have found that the structure or step (1) performs


                                       -19-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 20 of 36



                                   substantially the same function and (2) works in substantially the

                                   same way (3) to achieve substantially the same result as the

                                   requirement for the claim that is not literally present.

                   b.      Whether ESW has shown by a preponderance of the evidence that Roku

                           willfully infringed the Asserted Claims

                           i.      To prove that Roku willfully infringed the Asserted Claims,

                                   ESW must show that Roku knew of the Asserted Patents and

                                   deliberately infringed them.

           2.      Roku’s Position

                   Objections to ESW’s Position

       Roku objects to ESW’s Position concerning the disputed infringement issues appropriate

for trial. ESW incorrectly frames the disputed infringement issues as whether an Accused

Instrumentality directly infringes the Asserted Claims, as opposed to whether ESW has met its

burden to show that Roku (as opposed to an Accused Instrumentality) has directly infringed the

Asserted Patents under 35 U.S.C. § 271(a), either literally or under the doctrine of equivalents (to

the extent alleged by ESW), by making, using, selling, offering for sale, and/or importing an

Accused Instrumentality with the required elements of the Asserted Claims.

       Roku further objects to ESW’s Position to the extent the description of the Accused

Instrumentalities, particularly the grouping of accused technologies, deviates from the specific

allegations contained in the expert report of its technical expert, Dr. Michael Shamos.

       Roku further objects to ESW’s Position to the extent it implies or seeks to expand ESW’s

infringement allegations under the doctrine of equivalents beyond the specific claim elements and

the specific Accused Instrumentalities identified in the report of its technical expert.




                                                -20-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 21 of 36



       Roku further objects to subparagraphs (a)(i)-(iii) and (b)(i) of ESW’s Position as they are

incomplete, confusing, and an unnecessary duplicative of the Court’s Jury Instructions.

                  Roku’s Position

       Roku’s Position concerning disputed infringement issues appropriate for trial are as

follows:

       a.      Whether ESW has proven by a preponderance of the evidence that Roku directly

               infringes claim 4 of the ’718 Patent by making, using, selling, offering for sale

               and/or importing a “system comprising Direct Publisher and a Roku Server (“Direct

               Publisher”).”

       b.      Whether ESW has proven by a preponderance of the evidence that Roku directly

               infringes claim 4 of the ’718 Patent by making, using, selling, offering for sale

               and/or importing “RALE and the Eclipse IDE with Roku Plugin for Eclipse

               (“RALE”).”

       c.      Whether ESW has proven by a preponderance of the evidence that Roku literally

               infringes claim 4 of the ’718 Patent.

       d.      Whether ESW has proven by a preponderance of the evidence that Roku directly

               infringes claims 1 and 2 of the ’782 Patent by making, using, selling, offering for

               sale, and/or importing the accused “Roku Developer Environment – Up Next

               Feature (“RDE-UpNext”).”

       e.      Whether ESW has proven by a preponderance of the evidence that Roku directly

               infringes claims 1 and 2 of the ’782 Patent by making, using, selling, offering for

               sale, and/or importing the accused “Roku Developer Environment – Ad Framework

               (“RDE-Ad”).”




                                               -21-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 22 of 36



        f.        Whether ESW has proven by a preponderance of the evidence that Roku literally

                  infringes claims 1 and 2 of the ’782 Patent.

        g.        For the accused “Roku Developer Environment – Ad Framework (“RDE-Ad”),”

                  whether ESW has proven by a preponderance of the evidence that Roku infringes

                  claim 1 of the ’782 Patent under the doctrine of equivalents (for the specific

                  elements alleged by ESW).

        h.        For the accused “Roku Developer Environment – Up Next Feature (“RDE-

                  UpNext”),” whether ESW has proven by a preponderance of the evidence that Roku

                  infringes claim 1 of the ’782 Patent under the doctrine of equivalents (for the

                  specific element alleged by ESW).

        B.        Invalidity

             1.      ESW’s Position

                  Objections to Roku’s Position

        ESW objects to Roku’s position concerning the disputed invalidity issues appropriate for

trial to the extent it purports to include indefiniteness under 35 U.S.C. § 112, second paragraph,

and 35 U.S.C. § 101. This Court has already rejected Roku’s arguments under § 112 and § 101.

See, e.g., Dkt. Nos. 16 and 45. As such, Roku should not be allowed to raise these issues yet again

during trial.

        Further, any attempt to raise these legal issues with the jury is improper. For example,

indefiniteness is a matter of law drawn from the Court’s performance of its duty as the construer

of claims.      Amgen, Inc. v. F. Hoffman-La Roche, Ltd. 580 F.3d 1340, 1371 (Fed. Cir. 2009)

(“Indefiniteness is a question of law”); Funai Elec. Co., Ltd. v. Daewoo Elecs., Corp., 616 F.3d

1357, 1371 (Fed. Cir. 2010) (“The jury did not address this question [of indefiniteness], for the

district court had reserved it to be resolved as a matter of law . . . . The issue of claim definiteness

                                                  -22-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 23 of 36



receives plenary review, as a question of law”); OPTi, Inc. v. Via Techs., Inc., 65 F. Supp. 3d 465,

474 (E.D. Tex. 2014) (“[I]ndefiniteness is ‘a legal conclusion that is drawn from the court’s

performance of its duty as the construer of patent claims’”) (citation omitted).       But as Roku

acknowledges, it did not to raise indefiniteness of certain terms during claim construction even

though it had every opportunity to do so. Moreover, any terms not construed by the court during

claim construction are deemed to have a plain and ordinary meaning, as Roku itself has

acknowledged. Roku’s attempt to inject indefiniteness at trial thus contravenes this tenet of claim

construction. As a result, it is fundamentally prejudicial and improper to raise these issues now.



                ESW’s Position

                   a.      Whether Roku has proven by clear and convincing evidence that any

                           prior art reference or references invalidate the Asserted Claims under 35

                           U.S.C. §§ 102 and/or 103.

                           i.     To prove invalidity under 35 U.S.C. § 102, Roku must show that

                                  all of the requirements of a claim are present in a single piece of

                                  prior art.

                           ii.    To prove invalidity under 35 U.S.C. § 103, Roku must show that

                                  that the claimed inventions would have been obvious to persons

                                  having ordinary skill in the art at the time the Asserted Patents

                                  were filed.

           2.      Roku’s Position

                   Objections to ESW’s Position

       Roku objects to ESW’s Position concerning the disputed invalidity issues appropriate for

trial. ESW’s statement is incomplete in that it omits pending invalidity issues raised by Roku in


                                                -23-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 24 of 36



its pleadings, discovery responses, and expert reports that are appropriate for trial. Roku objects

to subparagraphs (a)(i)-(ii) and (b)(i)-(ii) as they are incomplete, confusing, and an unnecessary

duplication of the Court’s Jury Instructions.

                   Roku’s Position

       Roku’s Position concerning disputed invalidity issues appropriate for trial are as follows:

       a.      Whether the Asserted Claims of the ’782 Patent and the ’718 Patent are invalid

               because they are anticipated by the prior art under 35 U.S.C. § 102.

       b.      Whether the Asserted Claims of the ’782 Patent and the ’718 Patent are invalid

               because they are obvious in view of the prior art under 35 U.S.C. § 103.

       c.      Whether claims 1 and 2 of the ’782 Patent are invalid as containing an indefinite

               claim term in violation of 35 U.S.C. § 112, second paragraph. 4

       d.      Whether the Asserted Claims of the ’782 Patent and the ’718 Patent are invalid

               under 35 U.S.C. § 101 as encompassing non-statutory subject matter. 5


4 Contrary to ESW’s objections, the Court did not decided any indefiniteness issues for claims 1
and 2 of the ’782 Patent. See Dkt. 35 at 3-8 (Joint Claim Construction Statement identifying only
means-plus-function terms for claims of the ’782 Patent that are no longer at issue). With more
than 35 asserted claims at issue during claim construction, it was difficult for Roku to anticipate
which of the myriad asserted claims would actually make it to trial. Indeed, ESW’s case has now
withered to only three asserted claims across two of the originally five asserted patents.
Regardless, a claim construction dispute may arise at trial as to whether, for example, the phrase
“providing a program monitor configured to monitor an underlying program” is indefinite. Federal
Circuit precedent under O2 Micro requires that when there is a dispute as to the meaning of a claim
term, the Court must resolve the dispute. O2 Micro International Ltd. v. Beyond Innovation
Technology Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (holding that “[w]hen the parties raise an
actual dispute regarding the proper scope of these claims, the court, not the jury, must resolve that
dispute.”).
5Contrary to ESW’s objections, the Court has not addressed § 101 invalidity for the ’782 Patent.
See Dkt. 16 (Order). For the ’718 Patent, the Court denied Roku’s Rule 12(b)(6) Motion to Dismiss
noting that such motions are “viewed with disfavor and are rarely granted.” Id. at 2 (quoting
Lormand v. US Unwired, Inc., 565 F.ed 228, 232 (5th Cir. 2009)). The Court further noted that its
denial of Roku’s Motion was based on the limited information before it at the early stage of the


                                                -24-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 25 of 36




       C.        Patent Damages and Remedies

            1.      ESW’s Position

                    a.     If Roku is found to infringe any valid Asserted Claim of the Asserted

                           Patents, the amount adequate to compensate ESW for that infringement ,

                           which in no event shall be less than a reasonable royalty.

                    b.     The amount and manner of calculating an on-going royalty for Roku’s

                           continued infringement.

                    c.     The amount and manner of calculating any pre-judgment and post-

                           judgment interest.

                    d.     The amount and manner of calculating any supplemental damages as

                           appropriate.

                    e.     Whether ESW has shown by preponderance of the evidence that it is

                           entitled to enhanced damages under 35 U.S.C. § 284, and if so, the

                           amount thereof.

            2.      Roku’s Position

                    Objections to ESW’s Position

       Roku objects to ESW’s Position to the extent it implies or suggests entitlement to damages

in excess of a reasonable royalty. To the extent Roku is found to infringe a valid Asserted Claim,

ESW has not sought recovery of any alleged damages beyond a reasonable royalty. Roku further


litigation that Roku’s Motion was considered. Dkt. 16 at 12 (“The Court finds that at this stage,
Roku has not provided in its Alice step-two inquiry that the ’718 Patent’s claimed . . .
improvements is routine or conventional.”) (emphasis added). With the additional information
obtained through discovery, Roku should be permitted to present its § 101 defense and have the
issue decided by the Court or the jury. Certainly, if ESW attempts to broaden the scope of the ’718
and ’782 Patents in its infringement case at trial or suggest certain claim interpretations that raise
indefiniteness issues, Roku should be allowed to raise § 101 and/or § 112 defenses and develop its
trial record for the Court and/or the jury.

                                                -25-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 26 of 36



objects to ESW’s damages theories as legally flawed, unreliable, and inaccurate, and particularly

that ESW’s sought royalty rates are arbitrary and without basis in evidence. See, e.g., Dkt. 78

(Roku’s Daubert Motion To Exclude Certain Opinions of ESW Damages Expert Marcus Reading).

                    Roku’s Position

       Roku’s Position concerning disputed damages issues appropriate for trial are as follows:

       a.        The amount of reasonable royalty damages, if shown by a preponderance of the

                 evidence by ESW, to which ESW is entitled, if any, if Roku is found to have

                 infringed a valid claim of the ’782 Patent.

       b.        The amount of reasonable royalty damages, if shown by a preponderance of the

                 evidence by ESW, to which ESW is entitled, if any, if Roku is found to have

                 infringed a valid claim of the ’718 Patent.

       c.        Whether ESW has proven by clear and convincing evidence that Roku willfully

                 infringed any Asserted Claim of the Asserted Patents.

       d.        If willfulness is found, whether ESW is entitled to enhanced damages or

                 supplemental damages.

       e.        Whether this case is exceptional entitling Roku to an award of its attorneys’ fees.

       f.        Whether Roku is entitled to interest, attorneys’ fees, expenses, or costs.

       D.        The Parties’ Reservations

            1.      Each party reserves the right to object to the language and substance of any

                    proposed instructions and questions on any issue or theory proposed by the

                    other party.

            2.      ESW contends that all issues related to its claims for post-trial issues such as

                    enhanced damages, ongoing royalties, and post and pre-trial interest should not




                                                 -26-
        Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 27 of 36



                     be submitted to the jury, and the jury should not be advised of ESW’s claims

                     for these limited post-trial issues.

VI.     LIST OF WITNESSES

        ESW’s List of Witnesses is attached as Exhibit 1.

        Roku’s List of Witnesses is attached as Exhibit 2.

        Each Party reserves the right to designate rebuttal witnesses and call any witness on the

other Party’s witness list. Each Party also reserves the right to call any other witness who has been

deposed in this matter by deposition should the Court determine that the witness is unavailable to

testify in person.

VII.    LIST OF EXHIBITS

        ESW’s List of Exhibits with Roku’s objections is attached as Exhibit 3.

        Roku’s List of Exhibits with ESW’s objections is attached as Exhibit 4.

        The Parties will continue to meet and confer regarding their respective objections in an

effort to resolve all remaining issues and objections prior to presenting them to the Court.

VIII. DEPOSITION DESIGNATIONS

        ESW’s Deposition Designations and Roku’s Counter Deposition Designations, together

with the Parties’ respective objections, are attached as Exhibit 5.

        Roku’s Deposition Designations and ESW’s Counter Deposition Designations, together

with the Parties’ respective objections, are attached as Exhibit 6.

        The parties will continue to meet and confer regarding their respective objections and strive

to resolve all remaining issues and objections prior to presenting them to the Court.

IX.      TRIAL DISCLOSURES

                1.      Identification of Live Witnesses




                                                   -27-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 28 of 36



              a. For 1st day of trial, ESW shall identify by email to Roku no later

                  than 3 p.m. the prior day of all witnesses ESW will present live,

                  including the order of presentation.

              b. For the 2nd and subsequent days of trial, each party presenting one

                  or more witnesses shall identify by email to the other party no later

                  than 6 p.m. on the prior day of all witnesses, including the order of

                  presentation.

     2.    Identification of Witnesses by Deposition

              a. For the 1st day of trial, ESW shall identify by email no later than 3

                  p.m. two days prior of all witnesses ESW will presented by

                  deposition, including an identification of any exhibits that will be

                  shown to the jury during such deposition testimony.

              b. For the 2nd and subsequent days of trial, each party presenting one

                  or more witnesses by deposition shall identify by email to the other

                  party no later than 3 p.m. two days prior all witnesses the party will

                  present by deposition, including an identification of any exhibits that

                  will be shown to the jury during such deposition testimony. For

                  example, if a witness will testify by deposition on a Wednesday, the

                  presenting party must identify the witness by 3 p.m. on the previous

                  Monday. At the same time, the disclosing party shall also identify,

                  out of the party’s deposition designations previously submitted in

                  accordance with the Docket Control Order, those portions of the

                  deposition it intends to present. The receiving party shall provide




                                   -28-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 29 of 36



                 objections to such witnesses by 7 p.m. the same evening. Such

                 objections shall include objections and counter-designations to

                 deposition designations previously submitted in accordance with the

                 Docket Control Order. The initially disclosing party shall provide

                 objections to the receiving party’s counter-designations by 9 p.m.

                 the same evening. The parties shall meet and confer by 10 p.m. the

                 same evening to discuss any pending objections. Any unresolved

                 objections will be raised with the Court the next morning.

              c. The time available for each side’s trial presentation shall be reduced

                 by the length of its designations or counter-designations actually

                 played or read at trial. If deposition testimony is to be played, the

                 party that seeks to play the deposition testimony must also provide

                 the opposing party, by 9:00 p.m. one day before the deposition

                 testimony is to be played, a workable copy of the actual recording

                 to be played (or the testimony to be read), including all designations

                 and counter-designations. The parties shall cooperate in good faith

                 to prepare the designated portions of the deposition for presentation

                 at trial.

     3.    Demonstratives

              a. The parties will exchange copies of all demonstratives and the

                 identity of any non-preadmitted exhibit to be shown to the jury

                 during opening statements no later than 5 p.m. the night before

                 opening statements. The parties shall exchange objections to these




                                  -29-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 30 of 36



                 demonstratives and exhibits by 7 p.m. that evening. The parties shall

                 meet and confer regarding any objections by 8 p.m. that evening.

                 Demonstratives are exhibits specifically created for the purpose of

                 the trial and do not include (1) exhibits created in the courtroom

                 during testimony or opening at trial or (2) the enlargement,

                 highlighting, ballooning, etc. of trial exhibits or transcripts of

                 testimony, or to composites of admitted exhibits and/or testimony,

                 so long as the demonstrative only includes factual descriptions of

                 the underlying exhibit or testimony.

              b. During trial, each party shall provide by email no later than 7 p.m.

                 each day a copy of all demonstratives that it will present during the

                 direct examination the following day at trial with each direct

                 examination    witness, and the receiving party shall provide

                 objections to such demonstratives by 9 p.m. The parties shall meet

                 and confer regarding any objections by 10 p.m. that evening. The

                 parties need not exchange demonstratives or exhibits for use in

                 cross-examination.

              c. Demonstratives exchanged will not be used by the opposing party

                 prior to being used by the disclosing party. Demonstratives for direct

                 examination and opening statements as well as trial exhibits must be

                 cleared of outstanding objections before being shown to the jury.

                 Additionally, any transcripts of testimony (excluding testimony

                 given during this trial) must have been previously designated by the




                                  -30-
Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 31 of 36



                  parties and cleared of outstanding objections before being shown to

                  the jury during opening or on direct examination. On cross-

                  examination, transcripts of testimony may be used so long as it is

                  not in violation of a motion in limine or other exclusionary order,

                  regardless of whether it was previously designated by the parties.

     4.    Exhibits

               a. During trial, each party shall provide notice by email no later than 7

                  p.m. each day a good-faith identification of any exhibit expected to

                  be used during direct examination with each direct examination

                  witness the following day at trial, and the receiving party shall

                  provide objections to such exhibits by 9 p.m. The parties shall meet

                  and confer regarding any objections by 10 p.m. that evening.

               b. The parties agree that notice of a party’s intended use of blowups

                  (enlargements)    of    exhibits   and of    ballooning,    excerption,

                  highlighting, etc., of such exhibits need not be given (and need not

                  be exchanged as a demonstrative exhibit), as long as the exhibit is

                  pre-admitted or the party has identified its intention to use the

                  exhibit according to the preceding paragraph.

               c. The parties will make available for inspection all non-documentary

                  demonstratives or live product demonstrations, such as physical

                  exhibits, physical prior art, or trial for use during direct examination

                  or opening—but not for cross-examination—by 7 p.m. two days

                  before their intended use. In other words, if a non-documentary




                                   -31-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 32 of 36



                               demonstrative will be used on a Wednesday, it must be exchanged

                               or made available by 7 p.m. on the previous Monday. The parties

                               shall exchange objections to these non-documentary demonstratives

                               or live product demonstrations by 7 p.m. the day before their

                               intended use.

                           d. The parties shall make good-faith efforts to resolve objections over

                               the use of identified witnesses, testimony, and demonstratives prior

                               to the subsequent day trial day by participating in a meet and confer

                               following the identification of and objection to witnesses, testimony,

                               and demonstratives each day.

       The parties may agree to modify the above procedures in writing, subject to any order or

instruction from the Court.

X.     PROPOSED JURY INSTRUCTIONS

       The Parties timely exchanged proposed jury instructions and objections to the other Party’s

proposed instructions. ESW’s revised proposed jury instructions are attached as Exhibit 7. In an

effort to create a consolidated set of disputed instructions, ESW has taken Roku’s proposed revised

jury instructions (attached as Exhibit 8) and has attempted to identify those instructions where

there are clearly disputes, and provide the parties’ proposals on those disputed instructions as ESW

currently understands them.      For those instructions that are not specifically identified as

“DISPUTED,” ESW either (1) believes that the parties should be able to reach an agreement as it

believes the parties’ proposals are either identical or very similar, or (2) does not yet know if they




                                                -32-
            Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 33 of 36



are disputed. At this time, however, the parties have not reached an express agreement on those

instructions. 6

            The Parties met and conferred on their respective proposals and have been diligent ly

working to narrow disputes regarding the proposed instructions and will supplement Exhibits 7

and 8 as soon as possible with agreed instructions and consolidated disputed instructions.

            The parties will continue to meet and confer regarding their respective objections and strive

to resolve all objections and issues prior to presenting them to the Court.

XI.         LIST OF PENDING MOTIONS

            A.         Roku’s Pending Motions

                 1.        Roku’s pending Motions are as follows:

      Dkt.            Date Filed                                    Title
      No.
       78             Jan. 11, 2021   Roku’s Daubert Motion To Exclude Certain Opinions of ESW
                                      Damages Expert Marcus Reading (Reply filed at Dkt. 107)
       80             Jan. 11, 2021   Roku’s Motion To Strike ESW’s Expert’s “Erratas” (Reply filed
                                      at Dkt. 100)


XII.        ESTIMATED LENGTH OF TRIAL

            A.         ESW’s Position

            The Court set jury selection for April 5, 2021, with trial to commence the same day. Dkt.

Nos. 139, 141. ESW also understands that trial is scheduled for one week. Assuming (1) that jury

selection is completed within 4 hours on April 5, with 3 hours remaining for trial that day, and (2)



6 Although the parties are diligently working to combine their respective jury instruction proposals,
ESW’s Exhibit 7 was only recently provided to Roku on March 24th. As of the filing of this Joint
Pretrial Order, Roku has not had an opportunity to review or comment on ESW’s Exhibit 7. At
this stage, Roku’s proposed jury instructions are contained solely in Exhibit 8. Roku and ESW,
however, will continue to work on proposed jury instructions and will provide a joint submission
pursuant to the Court’s pre-trial instructions in the coming days.

                                                     -33-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 34 of 36



that there will be approximately 7 hours before the jury on each remaining day, the total trial time

would be approximately 31 hours, excluding jury selection. Split equally, this would give each

side approximately 15.5 hours. ESW believes this is appropriate for the case.

       B.      Roku’s Position

       ESW’s case was recently narrowed from 32 asserted claims across five patents to 3 asserted

claims across two patents. For the remaining 3 claims, ESW asserts direct infringement against

Roku based on various combinations of different technologies, some of which are undisputedly

provided by third parties. ESW’s Accused Instrumentalities and infringement theories vary across

the two Asserted Patents, and ESW is seeking different royalty rates depending on which of the

two Asserted Patents is allegedly infringed. Specifically, ESW is seeking a different reasonable

royalty rate for alleged infringement for each of the ’782 Patent and ’718 Patent.

       As the case currently stands, Roku requests that each side be permitted 14 hours for direct,

cross, and rebuttal examinations, exclusive of voir dire, opening statements, and closing

arguments. Roku requests that each party receive an additional 30 minutes for its voir dire, 45

minutes for its opening statement, and 45 minutes for its closing argument.




                                               -34-
      Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 35 of 36



Dated: March 25, 2021                              Respectfully submitted,



 BRACEWELL LLP                                      JACKSON WALKER LLP

 /s/ Conor M. Civins                                s/ Wasif H. Qureshi
 Conor M. Civins                                    Wasif H. Qureshi
 Texas Bar No. 24040693                             wqureshi@jw.com
 conor.civins@bracewell.com
                                                    Leisa Talbert Peschel
 Michael Chibib
 Texas Bar No. 00793497                             lpeschel@jw.com
 michael.chibib@bracewell.com                       Chris Cravey
 Matthew K. Gates                                   ccravey@jw.com
 Texas Bar No. 24069770                             Harris Huguenard
 matt.gates@bracewell.com                           hhuguenard@jw.com
 111 Congress Avenue, Suite 2300                    1401 McKinney, Suite 1900
 Austin, Texas 78701
                                                    Houston, Texas 77010
 Telephone: (512) 472-7800
 Facsimile: (800) 404-3970                          Telephone: (713) 752-4200

 Jared D. Schuettenhelm                             Blake T. Dietrich
 Bracewell LLP                                      bdietrich@jw.com
 701 Fifth Avenue, Suite 6200                       2323 Ross Ave., Suite 600
 Seattle, WA 98104                                  Dallas, Texas 75201
 Telephone: (206) 204-6210
                                                    Telephone: (214) 953-6000
 jared.schuettenhelm@bracewell.com

 Scott Cole                                         David N. Deaconson
 Quinn Emanuel Urquhart & Sullivan, LLP             deaconson@pakislaw.com
 scottcole@quinnemanuel.com                         Pakis, Giotes, Page & Burleson, P.C.
 201 West 5th Street, 11th Floor                    P.O. Box 58
 Austin, Texas 78701                                Waco, Texas 76703
                                                    Telephone: (254) 297-7300
 Counsel for Plaintiff ESW Holdings, Inc.
                                                    Counsel for Defendant Roku, Inc.




                                            -35-
       Case 6:19-cv-00044-ADA Document 152 Filed 03/25/21 Page 36 of 36




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading has been
electronically served to all counsel of record pursuant to the Federal Rules of Civil Procedure on
March 25, 2021.


                                                        /s/ Conor M. Civins
                                                            Conor M. Civins




                                              -36-
